PER CURIAM.
The husband petitioned this court for writ of habeas corpus challenging the circuit court’s contempt order. The order found him in contempt for failure to pay temporary support and fees, ordered that he be taken into custody, and set the. purge amount at $20,000.00.
The order did not make specific findings that the husband has the present ability to pay the purge and it did not identify the sources from which he could have obtained funds to comply with the temporary relief order. See Martyak v. Martyak, 873 So.2d 405 (Fla. 4th DCA 2004); Vazquez v. Vazquez, 827 So.2d 384 (Fla. 4th DCA 2002).
Accordingly, we grant the petition and order the husband’s immediate release. This cause is remanded for further proceedings consistent with this opinion.
GUNTHER, STONE and TAYLOR, JJ., concur.